Citation Nr: 1125549	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Board notes that, while the April 2010 statement of the case included a claim for an increased disability rating for posttraumatic stress disorder, on his Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he only wished to perfect appeals to the above-listed claims.  Therefore, the issue of entitlement to an increased rating for posttraumatic stress disorder is not before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  Left ear hearing loss disability is related to the Veteran's active service.

3.  Tinnitus is related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Left ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the claims of entitlement to service connection for left ear hearing loss disability and tinnitus, these claims are granted herein; thus, any further discussion of the VCAA with regard to these claims is unnecessary.

With regard to the claim of entitlement to service connection for right ear hearing loss, the Veteran was provided with fully-compliant notice in August 2007, prior to the November 2007 adjudication of his claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained the Veteran's VA treatment records, and the Veteran has submitted private treatment records.  Furthermore, the Veteran was afforded a VA examination in May 2008, which included a VA-compliant audiological examination.  As such, it is adequate to determine the current level of hearing in the Veteran's right ear, the issue upon which this claim turns.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2010), which provides the following:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (rationale in promulgating section 3.385 in 1990 was "to establish criteria for the purpose of determining the levels at which hearing loss becomes disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

The Veteran's service treatment records contain no complaints of hearing loss or tinnitus.  His October 1969 separation examination report contains no record of an audiological examination.  

A July 2007 VA outpatient treatment record shows that the Veteran complained of bilateral tinnitus and ear aches for two years.  He was not aware of any hearing loss.  His military noise exposure included explosions and artillery.  He worked in a shoe factory with no ear protection, but he maintained that the noise was not too bad.  Following testing, the Veteran had normal hearing in the right ear with excellent (100 percent) speech discrimination and normal hearing in the left ear, sloping to mild to moderate high frequency sensorineural hearing loss with excellent (100 percent) speech discrimination.

An April 2008 private treatment record shows that the Veteran underwent evaluation by F.S., Hearing Instrument Specialist (H.I.S.).  He complained of hearing loss, especially in the left ear, and ringing in the ears.  Pure tone thresholds were reported on a graph.  The results were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
30
LEFT
30
20
20
40
60

Following audiological examination, F.S. indicated that the Veteran had early or mild sensorineural hearing loss in the right ear and early mild to severe sensorineural hearing loss with dramatic noise notch dropping in the left ear.  The Veteran reported his in-service and post-service noise exposure.  F.S. commented that the Veteran's in-service day and night operations at unknown noise levels for thirteen months in Vietnam represented the loudness level and extended duration of noise exposure for the Veteran.  The Veteran did not recall a hearing test at discharge.  His post-service work was reported as primarily in a shoe factory, where he worked on the production line for one year and in a quiet office for the next 32 years.  He reported some post-service motorcycle riding, car race watching, lawn mowing, and hunting, all without ear protection.  F.S. concluded that the Veteran's sensorineural hearing loss was the result of noise exposure.  Furthermore, the range and magnitude of his noise exposure during service was unprecedented throughout the rest of his life.  There was no one factor as a cause of his hearing loss and tinnitus.  All of the Veteran's noise exposure contributed.  His military experiences, however, were judged at least equal to all other causes combined as having used up the service life of the Veteran's auditory processes.

In May 2008, the Veteran underwent a VA examination.  His claims file was reviewed.  He reported the same military and work history as he gave to the H.I.S.  He stated that his hearing problems began ten or fifteen years ago, and his tinnitus began three years ago.  On audiological evaluation, the Veteran's results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
10
10
15
40
60

On the Maryland CNC Word Test, the Veteran had speech discrimination of 96 percent in the right ear and 92 percent in the left ear.  The diagnoses were right ear within normal limits.  The left ear was within normal limits through 2000Hz, sloping mild to moderately severe high frequency sensorineural hearing loss above that point.  Speech recognition was excellent in the right ear and good in the left.  The examiner noted that there was no audio record of pure tone responses around his discharge time.  There was normal hearing in the right ear.  The left ear showed high frequency sensorineural hearing loss.  The examiner noted that the Veteran dated the onset of his hearing loss and tinnitus to many years after separation from service.  Based on this, the examiner opined that it was not as likely as not that the Veteran's left ear hearing loss or tinnitus was related to service.

In an August 2008 written statement, F.S. provided a thorough explanation of hearing and the effect of noise exposure.  He essentially explained that the human ear had a design limit for noise exposure.  When that limit was reached, the hairs in the ear canal break, sound pickup is less robust, and hearing loss begins.  Therefore, there was frequently a time lapse between encountering the damaging stimuli and the realization of hearing loss.  Exposure to extended loud noises results in the useful life of the ear being shortened.  While there could be other causes to hearing loss, F.S.'s evaluation found that the Veteran's lifelong civilian noise exposure was equal to or exceeded by the noises experienced during service.  F.S. stated that an assertion that hearing loss and/or tinnitus must be manifested at or near the time of the Veteran's service to have been related to service belies a basic misunderstanding of the etiology of the disabilities.

A December 2009 VA outpatient treatment record shows that audiological evaluation reveals pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
25
25
25
40
55

Speech recognition results were 94 percent on the right and 92 percent on the left.

After reviewing and weighing the evidence, the Board finds that the evidence in favor of service connection for left ear hearing loss and tinnitus is at least evenly balanced with that against service connection.  The evidence demonstrates that the Veteran has hearing loss in the left ear that is considered disabling for VA purposes under 38 C.F.R. § 3.385.  Furthermore, the Veteran's statements and treatment records establish the presence of tinnitus.  Additionally, the Board finds the Veteran's reports of in-service noise exposure to be credible.  At issue, then, is whether the Veteran's left ear hearing loss and tinnitus are related to his service.  

There are two competent opinions of record, provided by F.S. and the VA examiner.  While F.S. did not review the Veteran's claims file or service records, the Board notes that there was no pertinent information contained in the Veteran's service records.  Specifically, there was an absence of any evidence of an audiological examination at separation or any complaints in service.  In the absence of any medical document establishing the Veteran's level of hearing at separation, the Board will assess this lack of information in the light most favorable to the Veteran.  Moreover, the absence of a review of the service records by F.S. does not render his opinion any less probative than that of the VA examiner that did conduct a review.  Furthermore, both F.S. and the VA examiner evaluated the Veteran, obtained a history, and provided an opinion as to etiology that contained a rationale.  The opinion provided by F.S. was perhaps more thorough in terms of the Veteran's reported history than that provided in the VA examiner's report.

Weighing these adequate and competent opinions, the Board finds that they are at least equally probative in weight.  As such, and resolving all doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss and tinnitus should be granted.

However, with regard to the claim of entitlement to service connection for right ear hearing loss, the Board finds that the preponderance of the evidence is against the claim, since none of the evidence of record shows or suggests that the Veteran has hearing loss in his right ear that meets the requirements of a disability for VA purposes under the criteria of 38 C.F.R. § 3.385.  In Hensley, the Court recognized that a veteran, for VA purposes, can have abnormal hearing, which is not a disability for VA purposes, and a hearing loss "disability," for which service connection may be warranted.  Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  While current private and VA records may show some hearing impairment in the right ear, it is not disabling hearing for VA purposes.  Specifically, none of the auditory thresholds in any of the frequencies was 40 decibels or greater.  Also, at most, only two of the auditory thresholds in the right ear were 26 decibels or greater.  Additionally, the speech recognition scores were at least 94 percent.

All other evidence of record shows that the Veteran's right ear hearing loss does not meet the requirements to be considered a disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Thus, the Veteran has not established that he has a right ear hearing loss "disability" for VA purposes.  Because the probative evidence establishes that the Veteran does not have a right ear hearing loss disability for VA purposes, the claim must be denied.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss, and the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for left ear hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


